Defendant Brooklyn Trust Company, individually, appeals from so much of an order as denied its motion under subdivision 4 of rule 106 of the Rules of Civil Practice to dismiss the third cause of action of a second amended supplemental complaint, which cause of action alleged that the appellant conspired with respondent’s customer to prevent him and did prevent him from earning a commission for the sale of real property. Order, insofar as appealed from, affirmed, with $10 costs and disbursements. Ho opinion. Holán, P. J., Carswell, Johnston, MacCrate and Schmidt, JJ., concur.